Interim Decision #1934

MATTER of DIAZ-POU
In Adjustment of Status Proceedings
A-17197570
Decided by District Director January 27, 1969

Applicant, who was admitted to the United States as a foreign government
official under section 101(a) (15) (A) (i) of the Immigration and Nationality Act, as amended, and whose official status has been terminated, is statutorily eligible for adjustment of status to that of a permanent resident
under section 13 of the Act of September 11, 1957, notwithstanding she is
a "special immigrant" as defined in section 101(a) (27) (A) of the Act, as
amended.

The applicant is a 53-year-old female, a native and citizen of
the Dominican Republic. She last entered the United States on
August 24, 1966 at Miami, Florida, under the provisions of section 101 (a) (15) (A) (i) of the Immigration and Nationality Act,
as amended.
The applicant was notified to the Department of State on April
10, 1982 as Consul General for the Dominican Republic at Los Angeles, California. She officially terminated her position with the
government of the Dominican Republic on July 14, 1966. She desires to remain in the United States to reside with her United
States citizen son, Manelik Pou.
The applicant is presently unemployed, but has substantial savings which are adequate for her immediate needs. In addition her
son has guaranteed her support.
The good moral character of the applicant has been established.
She is not inadmissible to the United States under the excluding
provisions of the Act, except for lack of entry documents. She has
fulfilled all the requirements for eligibility under section 13 of the
Act of September 11, 1957. The Secretary of State has no objection to the granting of permanent resident status.
The applicant, though a special immigrant, is eligible for the
benefits of section 13 of the Act of September 11, 1957. She is not
prima facie eligible for adjustment of status under any other pro-

116

Interim Decision *1934
vision of law. Her intentions are to remain in the United States
and she is not under any directive to depart.
it is ordered that the status of the applicant be adjusted to

that of lawful permanent resident of the United States.
It is further ordered that if during the session of Congress at
which this case is reported or the session next following, either

the Senate or the House of Representatives passes. a resolution
unfavorable to the applicant, this order be automatically revoked
and the applicant be required to depart from the United States in
the manner required by law.

117

